DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 9 and 16, the claimed invention recite “a response circuit structured to adjust an operating parameter of the component based on one of a mismatch or a match of the at least one output data pattern and the state of the component” (claims 1 and 9); “adjusting an operating parameter of a component of the production line in response to one of a mismatch or a match of the at least one output data pattern and the state of the component” (claim 16). The claims are not defined since there is no levels threshold that can be used to identify for a mismatch or a match at all when the claim recited “based on one of mismatch or a match of the at least one output data pattern and the state of the component” but the claim also indicate “at least one output data pattern indicative of a state of the component” in a machine learning data analysis circuit structured, therefore the adjusts an operating parameter cannot based on themselves.  Applicant is remind that In re Morris, 44 USPQ 2d 1023 (Fed. Cir. 1997).
 	Dependent claims 2-8, 10-15 and 17-22 are rejected based on the rejection of the base claims.
 	In claim 3, recites “The system of claim 1, wherein updating node control instructions” is not defined because there is no updating node control instructions indicated in the claim 1. 

Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/226552 (equivalent to US 20190129408) in view of Cella et al (US 10824140. The co-pending application disclosed a monitoring system for data collection in an industrial environment comprising a plurality of input sensors operatively coupled to a production line, the plurality of sensors communicatively coupled a data collector having a controller, the controller comprising: a data collection band circuit structured to determine at least one collection parameter for at least one of plurality of sensors from which to process output data; a machine learning data analysis circuit structured to receive output data from the at least one of the plurality of sensors and learn output patterns indicative of a stat of the production line; and a response circuit structured to adjust an operating parameter of a component of the production line based on one of a mismatch or a match of the output data pattern and the state of the production line (claim 1, similar to claims 8 and .    
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and provide the correction and appropriate terminal disclaimer corresponding to the double patenting rejection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  	The reference of Pochiraju et al (US 20100278086) discloses a control computing device that uses user or application requirements to dynamically adjust the throughput of the system to match the bandwidth of the communications network being used.
 	The reference of Cella et al (US 10866584) discloses methods and systems for data processing in an industrial internet of things data collection environment with large data sets.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY J TOATLEY can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRYAN BUI/Primary Examiner, Art Unit 2865